Title: From George Washington to Thomas Montgomerie, 27 October 1788
From: Washington, George
To: Montgomerie, Thomas



Dear Sir,
Mount Vernon October 27th 1788

Your letter of the 24th came duly to hand. The day appointed for the revision of the Settlement between the Assignees of Mr Semple and the Executors of Colo. Colvill would have been perfectly agreeable to me had I not just received a letter from the French Minister the Count de Moustiers informing me that he, the Marchioness de Brehan, the Marquis her son, and another French Gentleman propose being at Mount Vernon the latter end of this week. As this circumstance might render my attendance in Alexandria the Monday following inconvenient I am constrained to postpone it, and as you have been so obliging as to say that you would conform to any day of my appointing, I will name one so soon as the Minister shall have left this. Mr Wilson being in town can be informed thereof in time. with sentiments of great esteem and regard, I am &c.

Go: Washington

